PARKER, Judge
(dissenting).
I respectfully dissent because, by what I believe to be an unnecessarily narrow construction of the word “collect,” this court affirms a statutory construction which allows lender violation of the MVRISA with apparent impunity.
The deferral agreement tacks the excessive charge on the end of the installment sales payment schedule. The statutory construction adopted requires that the lender receive the allegedly excessive charge before the debtor has a cause of action under Minn. Stat. § 168.74; section 168.75, subd. (b), sets the remedy for an intentional violation as “an amount as liquid damages, the whole of the contract due and payable” plus attorney fees. But, of course, if the extension fee has been the last amount paid, there is nothing “due and payable” and the remedy section is chimerical. This construction places the debtor in a literal “catch 22” position, because he has no cause of action until he has paid the overcharge and, since the lender has scheduled this to be paid last, when he pays it he has no cause of action because he then has no damages.
A statutory construction harmonizing sections 168.72, subd. 1(c), and 168.74 would afford a broader definition of the term “collect” and avoid this apparently absurd result. See Minn.Stat. § 645.17(1) (1992). The corollary is that we are rewarding what might be sharp practice in commerce, i.e., lenders’ intentional violation of the statute perceived as an acceptable business risk, thus rendering the Act ineffectual. As the supreme court said (quoting Fosseen, J.) in O’Brien v. Phillips Motors Excelsior, Inc., 288 Minn. 183, 187, 179 N.W.2d 158, 161 (1970):
Only a law providing for penalties in failure to furnish the buyer of an automobile with a copy of the installment contract would compel compliance. To require a showing of wilfullness or damages in order to authorize a recovery would invite noncompliance on the part of the seller. Many automobile dealers would consider it a good business risk to withhold the contract, rendering the act ineffectual.
I would reverse.